DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
3.	Claims 23, 25-30, 32, 34-42 are pending. Claims 23, 25-28 are under examination on the merits. Claim 23 is amended. Claims 24, 31, 33 are previously cancelled. Claims 29-30, 32,  34-42 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive, thus claims 23. 25-28 stand rejected as set forth in Office action dated 07/26/2021 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 23, 25-28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2, recites “the organic pigment microparticles selected 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 23, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CYM and RGB colored electronic inks based on silica-coated organic pigments for full-color electrophoretic displays, J. Mater. Chem. C, 2013, 1, 843–849, hereinafter “Yin”) in view of Masakazu Enomura (US Pub. No. 2015/0110709 A1, hereinafter “Enomura”).

Regarding claim 23: Yin teaches organic pigment microparticles for a color filter (Page 843, left Col.,1st para, Introduction, lines 7-12) comprising the organic pigment microparticles  are red pigment microparticles, a ratio of an area of a diffuse reflectance in the target wavelength range to a total area of a diffuse reflectance in the entire measurement wavelength range is 71% or more, in a diffuse reflection spectrum of the organic pigment microparticles in the wavelength range of 380 to 780 nm, and the target wavelength range is 620 to 750 nm, or wherein the organic pigment microparticles are blue pigment microparticles, a ratio of an area of a diffuse reflectance in the target wavelength range to a total area of a diffuse reflectance in the 2 composite particles (Page 846, Fig. 5(b)), wherein at least a part of the surface of the organic pigment microparticles is coated with silicon oxide, wherein the silicon oxide contains an amorphous silicon oxide (Page 844, left. Col., 2nd para, lines 1-5). Yin does not expressly teach a primary particle diameter of the organic pigment microparticles is 100 nm or less.

    PNG
    media_image1.png
    414
    339
    media_image1.png
    Greyscale

However, Enomura  teaches a method for producing nanoparticles such as organic pigment microparticles (Page 1, [0011]) for a color filter (Page 1, [0007]), wherein the organic pigment microparticles are red pigment microparticles PR254 (Page 13, [0195]-[0197], Examples 1-1 to 1-3), the method comprising: providing at least two processing surfaces   or more (Page 15, [0205]-[0207], Table 2) with benefit of providing organic pigment microparticles such as separation of the diketopyrrolopyrrole pigment and crystal type transformation to the ɑ-type can be effected with substantially a single step; and thus, the ɑ-type diketopyrrolopyrrole pigment nanoparticles can be produced stably with lower energy and lower cost than ever. In addition, the ɑ-type diketopyrrolopyrrole pigment nanoparticles having an intended property can be provided because the particle diameter thereof can be easily controlled (Page 4, [0063]).
In an analogous art of organic pigment microparticles for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious  (Page 4, [0063]). It is noted that the limitation “for color filter...” is interpreted as an intended use since there is no apparent structural difference required by the composition other than that recited in the body of the claim (see MPEP 2111.02, II). 

Regarding claim 25: Yin teaches the organic pigment microparticles for a color filter (Page 843, left Col., Introduction, lines 7-12), at least a part of the surface of the organic pigment microparticles is coated with silicon oxide, wherein the silicon oxide contains an amorphous silicon oxide (Page 844, left. Col., 2nd para, lines 1-5). 

    PNG
    media_image2.png
    186
    361
    media_image2.png
    Greyscale

Regarding claim 26: Yin teaches a color filter comprising the organic pigment microparticles for a color filter (Page 843, left Col., Introduction, lines 7-12). Enomura teaches a color filter comprising the organic pigment microparticles for a color filter (Page 1, [0007]). 
Regarding claim 27: Yin teaches the color filter comprising the organic pigment microparticles for a color filter and organic pigment microparticles having a color different from the color of the organic pigment microparticles (Page 847, Figs. 7 & 9). Enomura teaches the color filter comprising the organic pigment microparticles for a color filter and organic pigment microparticles having a color different from the color of the organic pigment microparticles (Page 1, [0006]). 

    PNG
    media_image3.png
    564
    357
    media_image3.png
    Greyscale

	Regarding claim 28: Yin teaches the color filter, wherein the color filter has both high diffuse reflectance and high luminance, compared with a color filter obtained using bead milled organic pigment microparticles (Page 846, right Col., 2nd para lines 7-15 to Page 847, left Col., 1st para, lines 1-3; Page 848, right Col., Conclusion , lines 1-9). Enomura teaches the color filter, wherein the color filter has both high diffuse reflectance and high luminance, compared with a color filter obtained using bead milled organic pigment microparticles (Page 1, [0011]). 
 
Response to Arguments
10.	Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that the remarkable effect of improving a luminance of a color filter by the claimed invention is shown in the examples of the present specification, and further summarized in the Table as set forth  in the Applicant’s remarks on Page 8. 

In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).  It is noted that evidence of red pigment microparticles represents only one species of organic pigment such as PR254, blue pigment microparticles such as copper phthalocyanine (CuPc), and green pigment microparticles such as brominated chlorinated zinc phthalocyanine, where the claim to a sub-genus is being sought. It is unclear as why only these three pigment microparticles are chosen as representative of the coated organic pigment microparticles. The 
showing of one species is insufficient to overcome a sub-genus. In re Shokal 113 USPQ 283 (CCPA 1957). On the other hand the showing of unexpected results does not have to cover Ex parte Winters 11 USPQ 2d 1387, 1388 (BPAI 1~89). 

	In response to Applicant’s argument that Yin does not disclose or suggest microparticles (a), (b), or (c) of the claimed invention as shown in the following table.

    PNG
    media_image4.png
    161
    481
    media_image4.png
    Greyscale

	The Examiner respectfully disagree. Fig. 7(d) of Yin show only the range between 530 to 800 nm for red pigment-SiO2 composite, thus the area of a diffuse reflectance in the target wavelength range of 620 to 750 nm can be measured. Fig. 7(f) of Yin show only the range between 350 to 520 nm for blue pigment-SiO2 composite, thus the area of a diffuse reflectance in the target wavelength range of 450 to 495 nm can be measured. Fig. 7(e) of Yin show only the range between 400 to 600 nm for green pigment-SiO2 composite, thus the area of a diffuse reflectance in the target wavelength range of 495 to 570 nm can be measured. However, in calculating the total area of diffuse reflectance line in the wavelength range of 380 to 780, Applicant presumed the dotted lines in the range of between 380-530 for red pigment-SiO2 composite (Applicant’s remarks on Page 8, Fig. (d)), 520- 780 nm for blue pigment-SiO2 composite (Applicant’s remarks on Page 12, Fig. (f)), and 380-400 nm and 600-780 nm for green pigment-SiO2 composite (Applicant’s remarks on Page 14, Fig. (e)).  It is noted when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int ’l, 222 F.3d 951, 956, 55USPQ2d 1487, 1491 (Fed. Cir. 2000). 

The Examiner respectfully disagree. Enomura  teaches a method for producing nanoparticles such as organic pigment microparticles (Page 1, [0011]) for a color filter (Page 1, [0007]), wherein the organic pigment microparticles are red pigment microparticles PR254 (Page 13, [0195]-[0197], Examples 1-1 to 1-3), the method comprising: providing at least two processing surfaces arranged to be opposite to each other so as to be able to approach to and separate from each other, at least one of which rotates relative to the other; providing at least two kinds of fluids to be processed, wherein, at least one of the at least two kinds of fluids to be processed is a microparticle material solution that dissolves the microparticle material in a solvent capable of being a good solvent of the microparticle material and at least one of the at least two kinds of fluids to be processed other than the above microparticle material solution is a solvent capable of being a poor solvent of the microparticle material, converging the microparticle material solution and the solvent capable of being a poor solvent in a thin film fluid formed between the at least two processing surfaces, thereby separating the nanoparticles, wherein, a temperature difference between the microparticle material solution and the solvent capable of being a poor solvent is controlled, wherein, the respective fluids to be processed having the temperature difference thus controlled are introduced into between the processing surfaces (Page 19, Claim1). With this temperature difference, a particle diameter of the nanoparticles can be controlled. Meanwhile, in view of controlling the particle diameter, the case that the temperature difference between the first fluid and the second fluid is zero may exist. Here, the term "fine particles" means particles whose diameter is 500 nm or less (Page 11, [0161], Fig. 19), wherein nanoparticles having a particle diameter of 10 nm or less, could be produced when the temperature difference between the first fluid and the second fluid was made 5°C  or more (Page 15, [0205]-[0207], Table 2) with benefit of providing organic pigment 
The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product such as organic pigment microparticles for a color filter and show the product is actually different from and unexpectedly better than the teachings of the references. 

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/01/2022